Citation Nr: 1025893	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  07-14 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for posttraumatic stress 
disorder (PTSD), currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales




INTRODUCTION

The Veteran served on active duty from April 1966 to January 
1970.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDING OF FACT

The Veteran's PTSD is characterized by gross impairment in 
thought processes and communication, including an inability to 
work, complete isolation from his family, and irrational thought 
processes.


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent, for the Veteran's 
service-connected PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.126, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  Here, the Board is granting a 100 
percent rating for PTSD.  Thus, no further discussion of the VCAA 
is required.



Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Each 
disability must be viewed in relation to its history and there 
must be emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.1.

The Board attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his or her ability 
to function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Pertinent 
regulations do not require that all cases show all findings 
specified by the Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with impairment 
of function will be expected in all cases.  38 C.F.R. § 4.21.  
Therefore, the Board has considered the potential application of 
various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the Veteran, as well 
as the entire history of the Veteran's disability in reaching its 
decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

A 50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  38 C.F.R. § 4.130, DC 9411 
(2009).

Where PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); inability 
to establish and maintain effective relationships, a 70 percent 
rating is for assignment.  Id.

Where PTSD results in total occupational and social impairment, 
due to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name, a 100 percent rating is 
assigned.  Id.

In May 2006, the Veteran's wife provided a detailed statement.  
She reported that the Veteran would not go out in public, even 
with his family.  He would not leave town to visit his mother, 
even when she almost died, or to visit his siblings, children, or 
grandchildren.  He did not sleep, and when he did, he had 
nightmares and slept in the garage so he could make a quick exit.  
He would sit in the dark alone for hours.  He would not talk on 
the phone.  He lost track of time, so much so that, when he was 
working, hours of the day would disappear.

In June 2006, the Veteran attended a VA examination.  He reported 
no social life.  He had not worked since 2002, at least in part 
due to his mental issues, and his mental issues became worse 
after losing his job.  He had intrusive thoughts, insomnia, and 
nightmares.  He was nervous, anxious, angry, isolated, and aloof.  
The Veteran's speech and thought processes were rambling and 
repetitive.  His mood was anxious, hopeless, and dysphoric.  His 
concentration was bad.  He was oriented to person, time, and 
place.  The Veteran complained of intrusive thoughts.  He avoided 
others.  He reported no longer seeing his grandchildren because 
he could not stand their activity.  He stated that his functional 
ability had deteriorated considerably in the last few years.  The 
examiner found his chances of improvement were slim and his 
chance of going back to work was "almost nill."  The examiner 
stated that the Veteran's PTSD symptoms badly affected the 
Veteran and caused a decline in his social, recreational, and 
work life.

The Veteran's wife submitted another detailed statement in April 
2007.  Again, she reported that he slept in the garage and lost 
hours of his day when he was working.  She recalled an incident 
at work where the Veteran had a flashback and thought he was in 
Vietnam and had been shot.  He sits on the couch for hours and 
cannot help around the house.  He is afraid the house is going to 
fall down on them.  When they went to visit their son in Texas, 
the Veteran went into the garage and refused to leave.  When he 
was told they couldn't go home yet, he began walking through the 
strange neighborhood trying to find his way home; he was lost for 
two hours before his wife medicated him and took him home to 
Tennessee.  Their son no longer wants the Veteran to come visit.  
The Veteran does not know the names or ages of his grandchildren 
anymore, nor does he recall how many grandchildren he has.  He 
refuses to speak to his siblings or visit his mother.  He is 
constantly anxious and irritable.  His wife had to pick out their 
new home without him.  He has never spent anytime in the new 
house except to use the restroom, instead, he is in the garage at 
all times.

The Board finds that the severe nature of the Veteran's symptoms 
warrants a 100 percent evaluation.  They indicate gross 
impairment in thought processes or communication.  At the June 
2006 VA examination, the examiner found the Veteran's symptoms 
were so severe that improvement could not be expected.  The 
Veteran cannot work due in part to his PTSD symptoms.  When he 
did work, he lost hours everyday and had flashbacks.  He is 
completely socially isolated, even from his wife and family.  He 
does not see nor speak to his children, siblings, or mother.  His 
attempt to visit his son's family ended in him wandering off and 
having to immediately return home.  He does not know the names or 
ages of his grandchildren, or even how many he has.  For years, 
he has lived in the garage of his home while his wife is alone in 
the house.  He only enters the house to use the restroom.  He is 
actually afraid the roof of the house will fall down on home.  It 
appears that these symptoms have been continuous throughout the 
appeals period.  As such, a 100 percent evaluation is granted.


ORDER

A 100 percent evaluation for PTSD for the entire appeals period 
is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


